Case 1:16-cr-00640-BMC Document 577 Filed 02/24/19 Page 1 of 6 PageID #: 8020

                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
ALC/DCP/PTH                                           271 Cadman Plaza East
F. #2016R00505                                        Brooklyn, New York 11201

                                                      February 24, 2019
TO BE FILED UNDER SEAL

By ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Mark Nordlicht et al.
                       Criminal Docket No. 16-640 (BMC)

Dear Judge Cogan:

                 The government respectfully submits this letter in response to the Court’s
Memorandum Decision and Order, dated February 17, 2019 (the “Order”) (ECF Dkt. No. 568),
ordering the government to show cause why the following documents “cannot be unsealed in
their entirety”: (1) the Order; (2) the Government’s Motion in Limine, dated February 12, 2019
(the “Motion”) (ECF Dkt. No. 545); (3) Defendants’ Opposition, dated February 15, 2019 (the
“Opposition”) (ECF Dkt. No. 555); and (4) the Government’s Reply, dated February 16, 2019
(the “Reply”) (ECF Dkt. No. 560).

                The Court should unseal the Order in its entirety. In addition, for the reasons set
forth below, the Court should order the originally-filed Motion, Opposition, and Reply to remain
under seal and should order the parties to file public versions of those documents with narrowly
tailored redactions to remove the cooperating witness’s name and other identifying information.
Proposed redacted versions of those documents are attached hereto as Exhibits A, B and C,
respectively. This approach will minimally impact the public’s right of access, and the public will
be able to read the unredacted Order in full and the parties’ arguments in the redacted filings. At
the same time, this approach will protect the cooperating witness’s and his family’s valid privacy
interests by reducing the risk that he will be identifiable, in connection with the relevant conduct,
in the permanent public record, including on “highly accessible databases of Westlaw and Lexis.”
Gambale v. Deutsche Bank AG, 377 F.3d 133, 144 (2d Cir. 2004).

                With respect to Exhibit 2 to the defendants’ Opposition, because only a redacted
version of that affidavit has been fully unsealed for public filing, the government respectfully
Case 1:16-cr-00640-BMC Document 577 Filed 02/24/19 Page 2 of 6 PageID #: 8021



requests that the fully unsealed version of that document, attached hereto as Exhibit D, be publicly
filed in lieu of the unredacted version.

                With respect to all of the other exhibits attached to the defendants’ Opposition—
specifically, Exhibits 1 and 3 through 7—the Court should order that those exhibits remain entirely
under seal. The exhibits comprise approximately 35 pages of detailed Federal Bureau of
Investigation “302” reports from the government’s investigation in this case, as well as the
cooperating witness’s agreement with the government, none of which is part of the public record.
These exhibits were unnecessary to the Court’s decision on the motion and their contents were not
cited or quoted in the Order. The public thus has a very limited interest in these documents that is
far outweighed by the interests in avoiding disclosure of investigative reports and agreements
discussing in detail the cooperating witness, the government, and uncharged third parties
referenced therein.

    I.      Applicable Law

                As the Court explained in the Order, “both the common law right of access and
the First Amendment protect the public’s right to access documents filed on the docket in a
criminal case.” Order at 5 (citing Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20
(2d Cir. 2006)). That right, however, is “qualified,” and access to such documents can be
limited when any sealing or redaction is narrowly tailored to serve certain legitimate interests,
such as “the privacy rights of persons whose intimate relations are disclosed in the filings.” Id.
at 5-6 (citing Application of Newsday, Inc., 895 F.2d 74, 79 (2d Cir. 1990)); see also United
States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995) (“privacy interests” in “family affairs” and
“embarrassing conduct with no public ramifications” “should weigh heavily in a court’s
balancing equation”).

                Courts have frequently recognized that redacting an individual’s name and other
identifying information is appropriate, even when the public’s right of access otherwise requires
unsealing the underlying documents. For example, in United States v. Silver, No. 15-CR-93
(VEC), 2016 WL 1572993 (S.D.N.Y. Apr. 14, 2016), the court held that it was appropriate to
redact identifying information for two women who had had affairs with the defendant. The
court noted that the affairs were a matter of public concern, as the defendant — the Speaker of
the New York State Assembly — “used his official position to benefit [the women], who also
worked in or with New York State government, for his own personal gain.” Id. at *7.
Nevertheless, the court held that the “privacy interests of the [women] do warrant redactions to
protect their identities, especially given that disclosure of their specific identities neither furthers
‘the need for the public monitoring of federal courts,’ nor ‘fosters an appearance of fairness [in
the criminal trial],’ which are the rationales underlying the public right of access to judicial
documents and proceedings.” Id. (quoting Lugosch, 435 F.3d at 123, and Globe Newspaper Co.
v. Superior Court for Norfolk Cty., 457 U.S. 596, 606 (1982)).

                Similarly, in In re Savitt/Adler Litig., No. 95-CV-1842 (RSP/DRH), 1997 WL
797511 (N.D.N.Y. Dec. 23, 1997), then-District-Court-Judge Pooler held that it was appropriate
to redact the names and identifying information for non-party Assistant Attorneys General
(“AAGs”) in a lawsuit alleging political discrimination in hiring by New York Attorney General
Dennis Vacco. As Judge Pooler explained, “Redaction of names and identifying details will
                                                   2
Case 1:16-cr-00640-BMC Document 577 Filed 02/24/19 Page 3 of 6 PageID #: 8022



protect the strong privacy interest of non-party AAGs while still enabling the public and press to
assess (1) the basis for my decision on the summary judgment motion and (2) whether defendant
Vacco hired AAGs for political patronage reasons.” Id. at *3 (addressing common law right of
access); see also id.at *4 (addressing First Amendment and holding, “Because the redaction
sought is minimal and largely unrelated to the public interest, I conclude that defendants have
demonstrated both that a higher value will be served by redaction and that their proposed
redactions are narrowly tailored to serve that interest.”).

               Courts have allowed such redactions even when the confidential or private
information has previously been discussed in open court or otherwise publicly disclosed. Thus,
in United States v. Litvak, No. 13-CR-19 (JCH), 2015 WL 328876 (D. Conn. Jan. 23, 2015), the
court granted the defendant’s motion to redact the names of his children and details of his son’s
medical condition even though the defendant’s own counsel had publicly discussed his children’s
names and the condition “in an open (and crowded) courtroom during the sentencing hearing”
and even though facts about the condition had been “important to the court’s ultimate decision.”
Id. at *3-4.

               And in Pullman v. Alpha Media Pub., Inc., 624 F. App’x 774 (2d Cir. 2015), the
Second Circuit held that a district court had properly redacted the amount of a confidential
settlement, even though “the settlement amount had been publicly disclosed when a third party
posted the [unredacted settlement conference] transcript on a website.” Id. at 778-79. The
Second Circuit noted its prior holding that publication of information on Westlaw and Lexis
rendered the information so public as to be unsealable. Id. at 779 (citing Gambale, 377 F.3d at
144). Nevertheless, the court held that a “limited disclosure” online was distinct from
publishing information in “a court order available on highly accessible databases,” such as
“Westlaw and Lexis,” and that the district court could therefore redact the arguably public
information. Id. (internal quotation marks omitted).

   II.     Analysis

           A.      The Briefs Should Be Redacted To Remove the Cooperating Witness’s Name
                   and Identifying Information.

                 Redacting the cooperating witness’s name and identifying information—including
his title while at Platinum and specific details as to when he worked there—will have minimal, if
any impact, on the public’s right of access. As in Silver, the public’s interest in “monitoring the
federal courts,” Lugosch, 435 F.3d at 119 (internal quotation marks omitted), would be fully
satisfied through access to the unredacted Order and to the minimally redacted motion papers,
which collectively set forth the relevant facts, the parties’ arguments, and the Court’s holding.
See Silver, 2016 WL 1572993, at *7. If anything, the public’s right to unredacted documents is
even weaker here than it was in Silver, as the cooperating witness will testify publicly at trial and
likely be cross-examined regarding the conduct described in the motion papers.

                 On the other side of the scale, the cooperating witness has a strong privacy
interest in not being tied to the relevant conduct in so permanent a medium as readily accessible,
publicly filed briefs, as does his family. While that interest in privacy is arguably reduced by
the fact that he will likely be cross-examined about his conduct during the trial, that limited

                                                 3
Case 1:16-cr-00640-BMC Document 577 Filed 02/24/19 Page 4 of 6 PageID #: 8023



disclosure should not be determinative. As the courts in Pullman and Litvak recognized, public
disclosure of information — including disclosure in open court — does not necessarily eliminate
all interests in privacy or confidentiality.

                 Nor can it be said that “the cat is out of the bag,” or will soon be out of the bag.
There is little comparison between the “narrow and concise line of questioning” the Court has
permitted (Order at 4) and public filing of the unredacted briefs, which fully describe the
conduct. Further, the cooperating witness’s trial testimony will be heard only by those who
attend trial and will be available only to those willing to spend the time and expense to order the
transcripts. But if the briefs are unsealed entirely, the cooperating witness’s name will
permanently, and irreversibly, be tied to the conduct on highly accessible and searchable
databases such as Westlaw and Lexis. See Gambale, 377 F.3d at 144. Indeed, even if the
Court later decides to “revisit [its] ruling if it appears defense counsel” is abusing this line of
inquiry (Order at 4), it will be impossible to claw back the already published briefs and “make
what has thus become public private again.” Gambale, 377 F.3d at 144.

               Accordingly, given the public’s minimal interest in inclusion of the cooperating
witness’s name and identifying information in the public versions of the briefs, and given the
cooperating witness’s and his family’s strong privacy interest described above, the Court should
allow the briefs to remain under seal and should order the parties to file public versions with the
narrowly tailored redactions the government proposes.

           B.      Opposition Exhibits 1 and 3 Through 7 Should Remain Entirely Under Seal.

                The “importance of the material to the adjudication” is an essential factor in
weighing whether a document should be sealed, and not “every piece of evidence, no matter how
tangentially related to the issue,” need be made available to the public. Joy v. North, 692 F.2d
880, 893 (2d Cir. 1982). Thus, “the presumption of access is slight” for exhibits that were
“immaterial to the motion” and that the court “did not weigh” in deciding the motion. Gosmile,
Inc. v. Dr. Jonathan Levine, D.M.D. P.C., No. 10 CIV. 8663 (PKC), 2012 WL 1382557, at *1
(S.D.N.Y. Apr. 20, 2012).

                Opposition Exhibits 1 and 3 through 7 added nothing to the defendants’
arguments and their contents were not cited by the Court in the Order. Moreover, the
information the defendants quoted or paraphrased from those exhibits will be available to the
public in the redacted versions of the Opposition and in the Court’s unredacted Order. The
public therefore has very little interest in access to the exhibits themselves.

                That limited interest is far outweighed by the privacy interests of the cooperating
witness and other uncharged individuals who are discussed in the exhibits. For example, the
exhibits contain detailed facts regarding the cooperating witness’s life that have no bearing on
the motion. See, e.g., Opposition Ex. 1 at 1-3. Similarly, the exhibits recount the cooperating
witness’s interactions with numerous uncharged individuals, all of whom have an interest in
keeping their names out of this criminal matter. See, e.g., Opposition Ex. 3 at 1-2; Ex. 4 at 1.
Further, the discovery material is mostly 3500 material summarizing the cooperating witness’s
detailed interviews with the government, as well as the cooperating witness’s agreement with the


                                                  4
Case 1:16-cr-00640-BMC Document 577 Filed 02/24/19 Page 5 of 6 PageID #: 8024



government, all of which implicate the government’s interest in protecting the confidentiality of
discussions and agreements with cooperating witnesses. Amodeo, 71 F.3d at 1050.

               Accordingly, Opposition Exhibits 1 and 3 through 7 should remain entirely under
seal.

    III.   Timing of Unsealing and Filing of Redacted Versions of the Parties’ Papers

                 The government respectfully requests that the Court unseal the Order and order
the parties to publicly file redacted versions of the other documents described herein no earlier
than the first trial day on which the cooperating witness testifies, and that the Court also permit
the government to file the instant letter and its exhibits under seal until that date. The public’s
interest in reviewing the relevant documents is no greater today or in the early part of trial than it
would be on the first day of the cooperating witness’s testimony, and the interests in maintaining
his and his family’s privacy until that day—especially given the high likelihood of media
coverage of this trial—are high.

                 Accordingly, the government respectfully requests that it be permitted to file the
instant letter and its exhibits under seal until the first trial day on which the cooperating witness
testifies, for the reasons stated in the government’s original Motion and Reply. Mot. at 5; see
United States v. Amodeo, 71 F.3d 1044, 1050–51 (2d Cir. 1995) (privacy interests of third
parties may be compelling reason justifying sealing). In addition, for the reasons stated above,
the government respectfully requests that the Court unseal the Order and order the parties to
publicly file redacted versions of the other documents described herein no earlier than the first
trial day on which the cooperating witness testifies.

    IV.    Conclusion

                 For the foregoing reasons, the Court should (1) unseal the Order in its entirety;
(2) order the originally filed Motion, Opposition, and Reply to remain under seal; (3) order the
parties to file public versions of the Motion, Opposition, Exhibit 2 to the Opposition, and Reply




                                                  5
Case 1:16-cr-00640-BMC Document 577 Filed 02/24/19 Page 6 of 6 PageID #: 8025



with narrowly tailored redactions, as shown in Exhibits A, B, C and D; and (4) order Exhibits 1
and 3 through 7 to the Opposition to remain under seal.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:      /s/
                                                    Alicyn L. Cooley
                                                    David C. Pitluck
                                                    Patrick T. Hein
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6389/6108/6284

Encl.

cc:     Clerk of the Court (BMC) (by ECF)
        Defense counsel (by ECF)




                                               6
